Citation Nr: 1228752	
Decision Date: 08/22/12    Archive Date: 08/30/12

DOCKET NO.  09-18 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Counsel


INTRODUCTION

The Veteran had active service from June 1970 to January 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2003 decision of the New York, New York, Regional Office's (RO).

In the interest of clarity, the Board deems it necessary to address the procedural posture of the present matter on appeal.  The May 2003 rating action denied service connection for an acquired psychiatric disorder, the Veteran filed a timely notice of disagreement (NOD) and a September 2004 Statement of the Case (SOC) was issued.  However, the May 2003 rating action and the September 2004 SOC failed to consider multiple relevant VA treatment records, dated on and after July 22, 1992, which were submitted by the Veteran in May 2006.  While not associated with the claims folder prior to the expiration of the applicable appellate period, the records are deemed constructively of record at the time generated (i.e., July 22, 1992) and VA is required was required to consider these records in making the May 2003 determination.  See Bell v. Derwinsiki, 2 Vet. App. 611 (1992).  Nevertheless, the aforementioned rating action and the SOC did not consider these VA treatment records in rendering the respective determinations, preventing the May 2003 rating action from becoming final.  See, e.g., Charles v. Shinseki, 587 F.3d 1318, 1323 (Fed. Cir. 2009); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007); 38 C.F.R. § 3.156(b) (2011).  Accordingly, the May 2003 rating action is the proper determination before the correct standard of review is de novo.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran provides a competent account of psychiatric symptomatology, including in-service onset.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The medical evidence of record also tends to corroborate his account of post-service symptomatology and his diagnosis of a current acquired psychiatric condition.  On these facts, VA has a duty to provide the Veteran an appropriate examination related to his present claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus, the Board is without discretion and must remand the claim for development of this nature.  

In a November 2003 statement, the Veteran reports obtaining relevant VA psychiatric care in approximately February 1971 or March 1971, but the record does not reflect sufficient attempts to obtain any such records, nor are any VA records dated since May 2009 associated with the claims folder or available via the Virtual VA system.  The record also suggests the Veteran may also receive private and state psychiatric treatment; however, none generated since June 2003 are of record.  What is more, although his service treatment records do not contain any psychiatric treatment records, the National Personnel Records (NPRC) sometimes maintains in-service psychiatric treatment records apart from general service treatment records and, on his November 2004 Appeal to Board of Veterans' Appeals (VA Form 9), the Veteran reports obtaining in-service psychiatric treatment at the Great Lakes Training Base.  Under law VA must attempt to obtain these records and the Board is required to remand the claim to allow such attempts.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  

Accordingly, the case is REMANDED for the following action:


1.  The RO should notify the Veteran that he may submit lay statements from individuals that have first-hand knowledge, and/or were contemporaneously informed his psychiatric symptomatology, to include any possible relationship to military service.  He should be provided an appropriate amount of time to submit this lay evidence.  

2.  The RO should contact the National Personnel Records Center (NPRC) or any other appropriate agency and request that it conduct a search for any in-patient and out-patient health clinic records related to the Veteran's treatment for any psychiatric condition at the Naval Station Great Lakes, North Chicago, Illinois, from June 1970 to January 1971, including separately filed hospital and treatment records.  All development efforts and any negative response(s) should in writing and associated with the claims file.   

3.  The RO should request the Veteran identify all sources of private and state psychiatric evaluation, treatment or hospitalization, since June 2003, to include private doctor H. Ferrin, Ph.D.; private physicians J. Koella, M.D., S. Press. M.D., and E. Schnakenberg, M.D.; the private Latham Medical Group and Maple Tree Family Practice, P.C., facilities; and any correctional facility(ies).  Then, undertake all appropriate efforts to obtain any identified records.  All development efforts should be associated with the claims folder.

4.  The RO must contact the VA Medical Center in Albany, New York and request all of the Veteran's psychiatric treatment records generated from February 1971 to September 1987.  The RO must also obtain all his outstanding VA psychiatric treatment and/or hospitalization records, dated since May 2009.  All development efforts and any negative response(s) should be associated with the claims file, to include notation that no additional records are available on the Virtual VA system.   

5.  Upon completion of the aforementioned development efforts and after any obtained records, and/or negative response(s), are associated with the claims folder, schedule the Veteran for appropriate VA examination(s) to determine the current nature, onset and etiology of any acquired psychiatric condition.  The claims folder must be made available to and reviewed by the examiner, with such review noted in the provided report.  The examiner should record the full history of the disorder, including the Veteran's account of symptomatology.  

The examiner should diagnose all psychiatric conditions found to be present, if any, specifically ruling in or out a panic disorder, agoraphobia and depression.  Then, as to each diagnosed condition, the examiner should state whether it is as likely as not that the condition:

(A) is related to military service; and 

(B) had its onset in service or within one-year of separation.  

The examination report should reflect the examiner's consideration and analysis of relevant medical and lay evidence of record, to include (I) the Veteran's account of symptomatology; (II) VA hospitalization discharge records dated in September 1987 and July 1992; (III) the April 1994 and May 1994 statements of private doctor H. Ferrin, Ph.D.; (IV) private psychiatric treatment records dated in March 1998 and October 1998; (V) VA psychiatric treatment records dated in February 2007 and February 2008; and any other medical evidence deemed relevant.  All findings and conclusions should be supported by a complete rationale.  

6.  Then readjudicate the merits of whether service connection for psychiatric disability is warranted.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

